DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/31/2021 and 6/8/2021 have been considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Wilburn L. Chesser on April 27, 2022.
The application has been amended as follows: 
The ABSTRACT is amended as follows (replace current language with):
ABSTRACT
	Provided are a sliding member for sealing and a seal device that exhibit good sealing performance even when used in an environment where silicon oxide is likely to be deposited; the sliding member for sealing includes a sintered body consisting of 1.0 to 12.5 wt.% of cerium oxide, a combination of 20 to 50 wt.% of graphite and graphitizable carbon, and a remainder of non-graphitizable carbon; and, the sliding member for sealing is used as, for example, a rotary seal ring or a stationary seal ring.

Allowable Subject Matter
Claims 1-3 and 5-9 are allowed.
The following is an examiner’s statement of reasons for allowance:   The closest prior art is Tomoto (US 7,264,877) discloses a sliding element for seals such as mechanical seals (C1 L5-15) with a high degree of hardness and excellent wear resistance and solid lubrication properties (C1 L63-66) The element comprises 25-75 wt.% carbonaceous aggregate of non-graphitizing carbon and graphitizing carbon and 20-50 wt.% synthetic resin binder.  (C2 L1-12) (C2 L20025) The member may be molded into a body sliding element (C3 L55-59)The sliding element is for use as mechanical seal for water pump, compressor, pump for industrial use and for pump of all purposes (C4 L30-35) The element is formed into a seal ring (C5 L1-5) firing at 800-1500 C (See claim 11 of reference)  i.e. sinter and ring) See Examples 4 and 5:  54 wt.% non-graphitizing and 20 wt. % PAN graphitizable carbon and 50 wt.% non-graphitizable carbon and 20 wt.% carbon Pan non-graphitizable within the range of claim 1. The composition may further comprise a small amount of mineral additive such as clay, or solid lubricant such as graphite aggregate or molybdenum disulfide (C4 L22-30) The material has a high degree of hardness due to the non-graphitizable  an graphitizable carbon in the matrix (C4 L22-27)   This reference does not expressly disclose sintering the sliding member.  The reference does not teach the addition of cerium oxide particles.  Because the reference expressly recites the hardness derived from the combination of carbon materials the addition of cerium oxide would not be motivated to one of ordinary skill in the art at the time of filing the invention as it is often use to impart additional hardness.  There is no motivation add cerium oxide particles in the amount and particles size of the instant claimed invention in the absence of impermissible hindsight.  As such the prior art does not teach or fairly suggest the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 for prior art of sintered carbon sliding members and for sealing sliding members.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA HL WEISS whose telephone number is (571)270-7057. The examiner can normally be reached M-Thur 830 am-700 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on (571) 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA H WEISS/Primary Examiner, Art Unit 1771